TITUS, Judge.
The natural father of a girl born May 30, 1978, appealed from a decree of adoption filed March 23, 1982, in the Juvenile Division of the Circuit Court of Greene County whereby the parental rights of the natural father were terminated and the minor was declared to be the child of the plaintiffs in the cause who are husband and wife, the wife being the natural mother of the child and the former spouse of the natural father. The decree of adoption additionally declared the consent of the natural father to the adoption was not required because the provisions of § 453.040(4), RSMo 1978, had been satisfied.
We have meticulously reviewed the record and the transcript of the testimony presented to the trial court and conclude that the judgment of the trial court reviewable under Rule 73.01, V.A.M.R., is supported by substantial evidence and is not against the weight of the evidence. No error of law appears and we have determined that an opinion would have no prece-dential value. The decree of adoption made and entered by the court nisi is affirmed in accordance and compliance with Rule 84.-16(b), V.A.M.R.
FLANIGAN, P.J., and GREENE, C.J., concur.
CROW, J., recused.